Citation Nr: 0211627	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1978 to April 1986.  He died in May 1996.  The appellant is 
his widow.  In September 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
denied her claim for service connection for the cause of his 
death, and she appealed the decision to the Board of 
Veterans' Appeals (Board).  The Board remanded her case to 
the RO in February 1999 and, after continuing to deny her 
claim, returned the case to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  During his lifetime, the veteran established his 
entitlement to service connection for a seizure disorder 
(rated as 10 percent disabling); his other service-connected 
disabilities were:  residuals of an appendectomy, a hiatal 
hernia with gastroesophageal reflux, hemorrhoids, and 
postoperative residuals of a septoplasty for a deviated nasal 
septum (all rated at the noncompensable level of 0 percent).

2.  According to the report of a postmortem autopsy, and the 
certificate of death, the immediate cause of the veteran's 
death was occlusive coronary artery disease; another 
significant condition contributing to death, but not 
resulting in the underlying cause, was diabetes mellitus.

3.  There is no medical evidence of record indicating the 
conditions that caused the veteran's death were initially 
manifested while he was on active duty in the military or 
within one year after his discharge from service.

4.  There also is no medical evidence of record indicating 
that any of his established service-connected disabilities 
either caused his death, contributed substantially 
and materially to it, hastened it, or otherwise aided or lent 
assistance to it.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred in or aggravated during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).


In this particular case, the appellant-widow alleges that the 
veteran's 
service-connected seizure disorder (and the medications that 
he took for it), while not the direct or immediate cause of 
his death, nonetheless contributed substantially and 
materially to it by hastening it.  Unfortunately though, 
there is no medical evidence substantiating her allegation, 
so her appeal must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

During his lifetime, the veteran established his entitlement 
to service connection for a seizure disorder (rated as 10 
percent disabling); his other service-connected disabilities 
were:  residuals of an appendectomy, a hiatal hernia with 
gastroesophageal reflux, hemorrhoids, and postoperative 
residuals of a septoplasty for a deviated nasal septum (all 
rated at the noncompensable level of 0 percent).  But 
according to the report of his postmortem autopsy, and his 
certificate of death, the immediate cause of his death was 
occlusive coronary artery disease; another significant 
condition contributing to death, but not resulting in the 
underlying cause, was diabetes mellitus.

The Board remanded this case to the RO in February 1999 to 
contact the 
appellant-widow and receive her authorization to obtain the 
records of the veteran's terminal hospitalization at East 
Pasco Hospital in Zephyrhills, Florida.  And after receiving 
the case back from the Board, on remand, the RO sent her a 
letter in March 1999 asking that she complete and return the 
enclosed authorization form (VA Form 21-4142) so those 
relevant medical records could be obtained.  But she never 
responded to the RO's letter requesting that authorization.  
She also did not respond to another more recent letter from 
the RO in May 2002 apprising her of the recently enacted 
Veterans Claims Assistance Act of 2000 (the "VCAA") and, 
more specifically, the legal implications that it has 
concerning her appeal.  This new law has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
eliminated the requirement of submitting a well-grounded 
claim.  It also revised VA's obligations insofar as notifying 
the appellant of the type of evidence needed to support her 
claim, and thereby complete her application for benefits, and 
assisting her in obtaining evidence if it is potentially 
relevant to her case.  Id.  The VCAA does not, however, 
totally eliminate the appellant-widow's personal 
responsibility of assisting VA as best she can by providing 
information that is necessary to obtain relevant medical or 
other evidence-including, as pertains to this particular 
appeal, her written authorization for the release of her late 
husband's confidential medical records from East Pasco 
Hospital.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991) 
(duty to assist is not a "one-way" street).

Since the VCAA was enacted during the pendency of the 
appellant's appeal, and provides procedural safeguards and 
protections not previously available, she is entitled to have 
this new law considered in her case.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  But is equally 
important to bear in mind that VA can only do so much to help 
her substantiate her allegation.  And when, as here, she has 
failed to cooperate with VA's efforts to obtain additional 
medical evidence concerning her case, there quite simply is 
nothing more that can be done.  So this, in turn, means the 
Board's decision to go ahead and decide her appeal is not 
unduly prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Of the medical evidence currently available for 
consideration, none of it indicates the conditions that 
caused the veteran's death were initially manifested while 
he was on active duty in the military or within one year 
after his discharge from service.  There also is no medical 
evidence currently of record indicating that any of his 
established service-connected disabilities either caused his 
death, contributed substantially and materially to it, 
hastened it, or otherwise aided or lent assistance to it.  
And since the appellant-widow is a layperson, she does not 
have the medical expertise or training necessary to give a 
competent probative opinion on this determinative issue of 
causation.  Therefore, her allegations, alone, 
are not sufficient to support her claim, and her appeal must 
be denied.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Velez v. West, 11 Vet. App. 148, 158 
(1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

